Citation Nr: 1000280	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  03-18 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Bergmann & Moore, LLC


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied service connection for a psychiatric 
disorder on the basis that new and material evidence had not 
been received to reopen a previously denied claim.

An RO hearing was held in January 2004, and a Travel Board 
hearing before the undersigned Veterans Law Judge was held in 
September 2005.  The transcripts of the hearings are 
associated with the claims file.

The Board issued a decision in August 2006, whereby the 
previously denied claim of service connection for an acquired 
psychiatric disorder was reopened based on the receipt of new 
and material evidence; however, the reopened claim was denied 
on the merits.  The Veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).

While his claim was pending at the Court, the Veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion in August 2007 requesting that the Court vacate 
that portion of the Board's August 2006 decision that denied 
service connection for an acquired psychiatric disorder and 
remand that matter back to the Board for further development 
and readjudication.  In an August 2007 Order, the Court 
granted the Joint Motion.  The case was returned to the 
Board.  

In December 2007, the Board issued a decision once again 
denying the claim for service connection for an acquired 
psychiatric disorder.  

In April 2009, the Veteran's representative and the VA Office 
of General Counsel filed a Joint Motion requesting that the 
Court vacate that portion of the Board's December 2007 
decision.  In a May 2009 Order, the Court granted the Joint 
Motion.  The case has been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claim file the Board finds that 
additional development is necessary to properly decide the 
appellant's claim.

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).

The Veteran is seeking service connection for an acquired 
psychiatric disorder.  He alleges that while in service he 
suffered a break down after his fiancée broke up with him to 
marry someone else and that he was mistreated by his superior 
who had marital problems and took it out on him. 

In support of his claim he has submitted various statements 
including his own.  In a February 1997 statement, the Veteran 
reported that his psychiatric condition started while in 
service due to two traumatic and stressful events.  He 
alleged that he worked for a Chaplain who had marital 
problems and "took it out on him" resulting in a lot of 
stress.  He also stated that his fiancé broke up with him via 
a letter while he was overseas and that this led to a 
complete break down.  Lay statements from service buddies and 
from his ex-fiancée received in 2002 and 2003 attest that he 
received a "Dear John" letter in service and that he was very 
upset at that time.  A friend's statement submitted by the 
Veteran notes that the Veteran's behavior changed after the 
break up. 

In statements dated from April 2002 to June 2002, former 
service associates, including a former Army Chaplain, 
reported that when his fiancée broke off their engagement, 
the Veteran was heartbroken.  One described him as having 
gone berserk.  Another stated that he was despondent and that 
he tried to get help from the Chaplain.  In a statement 
received in November 2002 his former fiancée noted that he 
was very upset and under stress when she broke the 
engagement.  In a June 2003 statement the sister of the 
former fiancée said that the Veteran never got over his pain 
and disappointment and he never formed lasting relationships.  
She noted that although she was a licensed professional 
counselor, her statement was not made in that capacity but 
only as a friend and acquaintance.

A VA examination report of March 2004 notes the examiner 
interviewed the Veteran for approximately an hour and that 
additional information was obtained from the claim file.  The 
report notes a diagnosis of major depressive disorder.  
During the examination the Veteran related the incident of 
the "Dear John" letter from his girlfriend and reported that 
the Chaplain often left and he had to listen to the sad 
stories of people seeking help from the Chaplain, a situation 
with which he had not been trained to deal.  He further noted 
that he drank heavily after leaving active duty and was 
"drunk for a year" and that he had been unemployed for the 
last eight or nine years.  The examiner opined that the 
current psychiatric condition was "less likely than not 
service-connected."  The examiner further explained that it 
was not likely that his current psychiatric diagnosis was the 
result of his military service, the breakup with his fiancé 
or his work in the chaplain's office.  It was more likely 
that alcohol dependence had contributed greatly to his 
emotional problems.  The examiner noted that there were no 
psychiatric problems at service discharge, he could find no 
history of psychiatric treatment in service and the veteran 
reported a history of being drunk for a year after service.  
The examiner also opined that the veteran did not meet the 
criteria for PTSD.

Once VA undertakes the effort to provide an examination, it 
must provide an adequate one.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The March 2004 examination is considered 
inadequate because the Board cannot be certain that the 
examiner considered all of the relevant evidence in the 
Veteran's case, specifically, as noted in the Joint Remand, 
the lay statements associated with the claim file.  The Board 
notes that in rendering his opinion, the examiner stated that 
the Veteran's current psychiatric disorder was not related to 
the break up with his fiancé in service.  This clearly 
indicates the examiner was aware of this incident.  However, 
nowhere in the report does the examiner state that he 
considered the lay statements submitted by the Veteran which 
recount the Veteran's reaction to the break up while still in 
service and the effect the break up had in service and since.  
Moreover, while the examiner stated that additional evidence 
was obtained from the claim file, this is not indicative that 
the examiner actually reviewed and considered the lay 
statements.  Therefore, the Board finds that a new 
examination is in order, one that considers all of the 
evidence of record to include the lay statements submitted.  

Finally, while the Board makes no statement as to whether the 
RO should allow the benefits sought by the Veteran, in the 
event that the RO does not do so and the matter is returned 
to the Board it is likely that the undersigned Veterans Law 
Judge will no longer be employed by the Board.  The law 
requires that the Veterans Law Judge who conducts a hearing 
on appeal must participate in any decision made on that 
appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. 
§ 20.707 (2009).  Therefore, if the RO does not allow all 
benefits sought in full, the RO should send the Veteran and 
his representative a letter offering the Veteran an 
opportunity to testify at another hearing consistent with 
38 C.F.R. § 20.717.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorder he may 
currently have.  The claims folder must be 
made available to the examiner for review in 
connection with the examination.  The 
examiner must consider all of the evidence 
in the claim file to include all the lay 
statements of record and must state so in 
the examination report.  The examiner should 
report all current psychiatric diagnoses.  
As to each disability identified on 
examination, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the current psychiatric disorder 
first manifested in service or is otherwise 
related to military service.  The examiner 
should express an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that the major 
depressive disorder previously diagnosed, 
first manifested in service or is otherwise 
related to military service.  The examiner 
should provide a complete rationale for the 
opinion.

2.  After ensuring compliance with the 
above, readjudicate the Veteran's claim on 
appeal.  If the benefit sought is not 
granted in full carry out the following 
actions:  

(i)  Provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time to 
respond thereto.  

(ii)  Send the Veteran and his 
representative a letter which contains the 
following information:  

This concerns your Board Veterans' Appeals 
(Board) hearing held in Waco, Texas, on 
September 16, 2005.  We regret to advise 
you that the Veterans Law Judge who 
conducted that hearing is no longer with 
the Board.  The law requires that the 
Veterans Law Judge who conducts a hearing 
on appeal must participate in any decision 
made on that appeal.  38 U.S.C. § 7107(c); 
38 C.F.R. § 20.707.  

Although the Board can make a decision on 
the appellate record as it is, you are 
offered the opportunity to testify at 
another hearing.  38 C.F.R. § 20.717.  As 
you have previously been informed, the 
Department of Veterans Affairs (VA) cannot 
pay any expenses you may incur related to 
a hearing.  Please inform the RO within 30 
days if you do or do not wish to appear at 
a hearing before another Veterans Law 
Judge.  If you wish to appear at another 
hearing, please inform the RO which one of 
the following hearings you would like: (1) 
a hearing before a Veterans Law Judge of 
the Board in Washington, DC.; (2) a 
hearing before a Veterans Law Judge of the 
Board at your local regional office; or 
(3) a hearing before a Veterans Law Judge 
of the Board via video conference at your 
local regional office.  

If you do not respond within 30 days from 
the date of this letter, it will be 
assumed that you do not want another 
hearing and VA will proceed accordingly.  

The RO should then proceed in accordance 
with the Veteran's response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


